Case 2:19-cr-00032-KS-MTP Document 10 Filed 08/05/19 Page 1 of 8

SSISSIPPI

    

 

SOUTHERN DISTRICT D

PLEA AGREEMENT

 

Subject: Date:
United States v. Graham Williamson June 6, 2019

Criminal No. 2; lAW 49 ~-£5- Wanye

 

 

 

To: From:
Abby Brumley Julia Gegenheimer
Attorney for Defendant Trial Attorney
Southern District of Mississippi Civil Rights Division

200 South Lamar Street, Suite 200-N

Jackson, Mississippi 39201
Candace Mayberry
Assistant United States Attorney
Southern District’of Mississippi

Graham Williamson, Defendant herein, and Abby Brumley, attorney for Defendant, have

been notified, understand, and agree to the items contained herein, as well as in the Plea

Supplement, and that:
1, Counts of Conviction. It is understood that, as of the date of this plea

agreement, Defendant and Defendant’s attorney have indicated that Defendant agrees to waive
Indictment pursuant to Fed.R.Crim.P. 7(b) and plead guilty to an Information charging him with
violations of Title 42, United States Code, Section 3631, Criminal Interference with Housing
Rights, and Title 18, United States Code, Section 844(m), Conspiracy to Use Fire and Carry
Explosive to Commit a Federal Felony. Defendant has read the charges against him contained
in the Information and the charges have been fully explained to him by his attorney. Defendant
fully understands the nature and elements of the crimes with which he has been charged.
Defendant enters this plea because he is in fact guilty of the crimes charged in the Information

and agrees that this plea is voluntary and not the result of force, threats, or coercion.

 
Case 2:19-cr-00032-KS-MTP Document 10 Filed 08/05/19 Page 2 of 8

2. Sentence. Defendant understands that the statutory maximum penalty for the
offense charged in Count One of the Information, charging a violation of Title 42, United States
Code, Section 3631, is ten years imprisonment, a term of supervised release of not more than 3
years; a fine of up to $250,000; and a mandatory special assessment of $100. Defendant
understands that the statutory maximum penalty for the offense charged in Count Two of the
Information, charging a violation of Title 18, United States Code, Section 844(m), is 20 years
imprisonment, a term of supervised release of not more than 3 years; a fine of up to $250,000;
and a mandatory special assessment of $100. Defendant further understands that if a term of
supervised release is imposed, that term will be in addition to any prison sentence Defendant
receives; further, if any of the terms of Defendant’s supervised release are violated, Defendant
can be returned to prison for the entire term of supervised release, without credit for any time
already served on the term of supervised release prior to Defendant’s violation of those
conditions. It is further understood that the Court may require Defendant to pay restitution in
this matter in accordance with applicable law. Defendant further understands that Defendant is
liable to make restitution for the full amount of the loss determined by the Court, to include
relevant conduct, which amount is not limited to the count of conviction. Defendant further
understands that if the Court orders Defendant to pay restitution, restitution payments cannot be
made to the victim directly but must be made to the Clerk of Court, Southern District of
Mississippi.

de Determination of Sentencing Guidelines. It is further understood that the
United States Sentencing Guidelines are advisory only and that Defendant and Defendant’s —
attorney have discussed the fact that the Court must review the Guidelines in reaching a decision

as to the appropriate sentence in this case, but the Court may impose a sentence other than that
Case 2:19-cr-00032-KS-MTP Document 10 Filed 08/05/19 Page 3 of 8

indicated by the Guidelines if the Court finds that another sentence would be more appropriate.
Defendant specifically acknowledges that Defendant is not relying upon anyone’s calculation of
a particular Guideline range for the offense to which Defendant is entering this plea, and
recognizes that the Court will make the final determination of the sentence and that Defendant
may be sentenced up to the maximum penalties set forth above.

4. Breach of This Agreement and Further Crimes. It is further understood that
should Defendant fail or refuse as to any part of this plea agreement or commit any further
crimes, then, at its discretion, the Government may treat such conduct as a breach of this plea
agreement and Defendant's breach shall be considered sufficient grounds for the pursuit of any
prosecutions which the Government has not sought as a result of this plea agreement, including
any such prosecutions that might have been dismissed or otherwise barred by the Double
Jeopardy Clause, and any federal criminal violation of which the Government has knowledge.

5, Financial Obligations, It is further understood and specifically agreed to by
Defendant that, at the time of the execution of this document or at the time the plea is entered,
Defendant will then and there pay over the special assessment of $100.00 per count required by
Title18, United States Code, Section 3013, to the Office of the United States District Court
Clerk; Defendant shall thereafter produce proof of payment to the U.S. Attorney or the U.S.
Probation Office. If the Defendant is adjudged to be indigent, payment of the special
assessment at the time the plea is entered is waived, but Defendant agrees that it may be made
payable first from any funds available to Defendant while Defendant is incarcerated. Defendant
understands and agrees that, pursuant to Title 18, United States Code, Section 3613, whatever
monetary penalties are imposed by the Court will be due and payable immediately and subject to

immediate enforcement by the United States as provided in Section 3613. Furthermore,
Case 2:19-cr-00032-KS-MTP Document 10 Filed 08/05/19 Page 4 of 8

Defendant agrees to complete a Department of Justice Financial Statement no later than the day
the guilty plea is entered and provide same to the undersigned AUSA. Defendant also agrees to
provide all of Defendant’s financial information the Probation Office and, if requested, to
participate in a pre-sentencing debtor's examination. If the Court imposes a schedule of
payments, Defendant understands that the schedule of payments is merely a minimum schedule
of payments and not the only method, nor a limitation on the methods, available to the United
States to enforce the judgment. If Defendant is incarcerated, Defendant agrees to participate in
the Bureau of Prisons’ Inmate Financial Responsibility Program regardless of whether the Court
specifically directs participation or imposes a schedule of payments. Defendant understands and
agrees that Defendant shall participate in the Treasury Offset Program until any and all monetary
penalties are satisfied and paid in full by Defendant.

6. Transferring and Liquidating Assets. Defendant understands and agrees that
Defendant is prohibited from transferring or liquidating any and all assets held or owned by
Defendant as of the date this Plea Agreement is signed. Defendant must obtain prior written
approval from the U.S. Attorney’s Financial Litigation Unit prior to the transfer or liquidation of
any and all assets after this Plea Agreement is signed and if Defendant fails to do so the
Defendant understands and agrees that an unapproved transfer or liquidation of any asset shall be
deemed a fraudulent transfer or liquidation.

1. Future Direct Contact with Defendant. Defendant and Defendant’s attorney
acknowledge that if forfeiture, restitution, a fine, or special assessment or any combination of
forfeiture, restitution, fine, and special assessment is ordered in Defendant’s case that this will
require regular contact with Defendant during any period of incarceration, probation, and

supervised release. Further, Defendant and Defendant’s attorney understand that it is essential
Case 2:19-cr-00032-KS-MTP Document 10 Filed 08/05/19 Page 5 of 8

that defense counsel contact the U.S. Attorney’s Financial Litigation Unit immediately after
sentencing in this case to confirm in writing whether defense counsel will continue to represent
Defendant in this case and in matters involving the collection of the financial obligations
imposed by the Court. If the U.S. Attorney does not receive any written acknowledgment from
defense counsel within two weeks from the date of the entry of J udgment in this case, the U.S.
Attorney will presume that defense counsel no longer represents Defendant and the Financial
Litigation Unit will communicate directly with Defendant regarding collection of the financial
obligations imposed by the Court. Defendant and Defendant’s attorney understand and agree
that such direct contact with Defendant shall not be deemed an improper ex parte contact with
Defendant if defense counsel fails to notify the U.S. Attorney of any continued legal
representation within two weeks after the date of entry of the Judgment in this case.

8. Waivers. Defendant, knowing and understanding all of the matters aforesaid,
including the maximum possible penalty that could be imposed, and being advised of
Defendant’s rights to remain silent, to trial by jury, to subpoena witnesses on Defendant’s own
behalf, to confront the witnesses against Defendant, and to appeal the conviction and sentence, in
exchange for the Government entering into this plea agreement and accompanying plea
supplement, hereby expressly waives the following rights (except that Defendant reserves the
tight to raise ineffective assistance of counsel claims):

a. the right to appeal the conviction and sentence imposed in this case, or the
manner in which that sentence was imposed, on the grounds set forth in Title 18, United

States Code, Section 3742, or on any ground whatsoever, and

b. the right to contest the conviction and sentence or the manner in which

the sentence was imposed in any post-conviction proceeding, including but not limited to
Case 2:19-cr-00032-KS-MTP Document 10 Filed 08/05/19 Page 6 of 8

a motion brought under Title 28, United States Code, Section 2255, and any type of
proceeding claiming double jeopardy or excessive penalty as a result of any forfeiture
ordered or to be ordered in this case, and

c. any tight to seek attorney fees and/or costs under the “Hyde Amendment,”
Title 18, United States Code, Section 3006A, and the Defendant acknowledges that the
government’s position in the instant prosecution was not vexatious, frivolous, or in bad
faith, and

d. —_all rights, whether asserted directly or by a representative, to request or
receive from any department or agency of the United States any records pertaining to the
investigation or prosecution of this case, including without limitation any records that
may be sought by Defendant or by Defendant’s representative under the Freedom of
Information Act, set forth at Title 5, United States Code, Section 552, or the Privacy Act
of 1974, at Title 5, United States Code, Section 552a.

e Defendant’s knowing and voluntary waiver of the right to appeal or
collaterally attack the conviction and sentence includes waiving the right to raise on
appeal or on collateral review any argument that (i) the statutes to which Defendant is
pleading guilty are unconstitutional and (ii) the admitted conduct does not fall within the
scope of the statutes.

f, Defendant further acknowledges and agrees that any factual issues
regarding the sentencing will be resolved by the sentencing judge under a preponderance
of the evidence standard, and Defendant waives any right to a jury determination of these
sentencing issues. Defendant further agrees that, in making its sentencing decision, the

district court may consider any relevant evidence without regard to its admissibility under
Case 2:19-cr-00032-KS-MTP Document 10 Filed 08/05/19 Page 7 of 8

the rules of evidence applicable at trial.

Defendant waives these rights in exchange for the United States Attorney entering

into this plea agreement and accompanying plea supplement.

9. Complete Agreement, It is further understood that this plea agreement and the

plea supplement completely reflects all promises, agreements and conditions made by and

between the United States Attorney’s Office for the Southern District of Mississippi and the

Department of Justice Civil Rights Division (“Government”), and Defendant.

Defendant and Defendant’s attorney of record declare that the terms of this plea

agreement have been:

ie

WITNESS OUR SIGNATURES, as set forth below.

D. MICHAEL HURST, JR.
United States Attorney

LU2 LE

Chere eat >
Assistant United States Attorney

ERIC DREIBAND
Assistant Attorney General
Civil Rights Division

Julia Gegenheimer
Trial Attorney

Paharn a

Graham Williamson
Defendant

READ BY OR TO DEFENDANT;

EXPLAINED TO DEFENDANT BY DEFENDANT’S ATTORNEY;
UNDERSTOOD BY DEFENDANT;

VOLUNTARILY ACCEPTED BY DEFENDANT; and

AGREED TO AND ACCEPTED BY DEFENDANT.

BIS IG

Date

6/13/2219

Date
Case 2:19-cr-00032-KS-MTP Document 10 Filed 08/05/19 Page 8 of 8

ree aD

 
